Case: 13-30957       Document: 00512906507         Page: 1     Date Filed: 01/16/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit
                                       ____________                         FILED
                                                                         January 16, 2015
                                       No. 13-30957
                                       ____________                        Lyle W. Cayce
                                                                                Clerk
                        PLAQUEMINES HOLDINGS, L.L.C.

                                                         Plaintiff - Appellee,

                                             v.

                                        CHS, INC.,

                                                    Defendant - Appellant.
                                  ____________________

                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:11-CV-3149
                               ____________________

Before JOLLY and JONES, Circuit Judges, and GODBEY*, District Judge.

PER CURIAM:**

       This appeal lies from a final judgment after a bench trial in a dispute

regarding a servitude agreement. Because the district court correctly construed

the servitude and sufficient evidence supports the court’s fact findings, we affirm

in most respects, with two minor exceptions.



       *
       District Judge of the Northern District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30957      Document: 00512906507    Page: 2   Date Filed: 01/16/2015




                                  No. 13-30957

                                I. BACKGROUND

                           A. Factual Background

      Initially, the Ferruzzi conglomerate owned all of the real estate at issue

in this dispute, including a 30.43 acre tract fronting on the Mississippi River

with a grain elevator (the “CHS Property”) and a landlocked inland tract (the

“PH Property”) adjoining the CHS Property where Ferruzzi’s subsidiary,

Mississippi River Alcohol Company, Inc. (“Missalco”), intended to construct an

ethanol plant. There was to be synergy between the two operations because the

corn stored in the grain elevator would be the feedstock for the contemplated

ethanol plant. In 1994, Ferruzzi agreed to sell the riverside CHS Property to

ConAgra, Inc. Because this would leave the PH Property landlocked, Ferruzzi

required as a condition of the sale that ConAgra grant the PH Property a

servitude allowing construction of a dock on the river and a pipeline from the PH

Property across the CHS Property to the dock, so that the contemplated ethanol

plant could deliver its ethanol to barges for transport. See TX 1, ROA.1391-95

(the “Servitude Agreement”). Construction of the Servitude Agreement is the

core of this dispute.

      At the time of the Servitude Agreement, the CHS Property included an

existing dock that was used for unloading and loading grain to and from the


                                       2
    Case: 13-30957    Document: 00512906507      Page: 3   Date Filed: 01/16/2015




                                  No. 13-30957

grain elevator on the shore.       Unlike a fishing pier that might extend

perpendicular to the river bank out into the river, CHS’s dock is a structure out

in the river that runs parallel to the river bank and is navigable on both sides.

The Servitude Agreement designates an approximately 409 feet area adjacent

to CHS’s dock on the downriver side for construction of the PH Property dock

(the “Servitude Area”).

      The CHS dock was used as follows at the time of the Servitude Agreement:

Grain would arrive from upriver in barges. The barges would accumulate in an

area downriver of the Servitude Area called the fleet. As barges were ready for

unloading, they would be towed from the fleet, across the Servitude Area to the

inboard, downriver side of the CHS dock. Personnel would remove the cover of

the barge, and equipment would unload the barge as it proceeded upriver along

the inboard side of the dock. After it was unloaded, at the upriver end of the

dock personnel would replace the barge cover and the barge would be towed back

downriver to the fleet area.

      Defendant-Appellant CHS, Inc. (“CHS”) is successor-in-title to ConAgra

in the CHS Property. In approximately 2000, CHS constructed a structure – the

barge cover station – on the downriver, inland side of its dock, adjacent to the

Servitude Area. The barge cover station is two barges wide. As before, when a


                                       3
    Case: 13-30957       Document: 00512906507    Page: 4   Date Filed: 01/16/2015




                                   No. 13-30957

barge was ready to be unloaded, it was towed from the fleet through the

Servitude Area to the lane of the barge cover station closest to the dock, where

the cover was removed. After the barge was unloaded, it was towed again

through the Servitude Area to the second lane of the barge cover station, closer

to the bank, where the cover was replaced. The barge was then returned to the

fleet. While the barge traffic through the first lane was essentially the same as

what had occurred before construction of the barge cover station, use of the

barge cover station created the second transit of each barge through the

Servitude Area into the second lane of the barge cover station. See generally

ROA.1400-08, 1420-22.

      Missalco and its successors were never able to complete the ethanol plant.

Eventually, Plaintiff-Appellee Plaquemines Holdings, L.L.C. (“PH”) bought the

PH Property and its rights under the Servitude Agreement out of bankruptcy.

PH has leased the PH Property to

Omega Refining, LLC (“Omega”) so that Omega can construct a facility to

recondition motor oil, which would be delivered to and shipped from a dock

constructed pursuant to the Servitude Agreement. PH and CHS have been

unable to agree to a location for construction of a dock in the Servitude Area.

This dispute followed.


                                        4
    Case: 13-30957     Document: 00512906507      Page: 5    Date Filed: 01/16/2015




                                   No. 13-30957

                         B. Procedural Background

      PH initially filed this action in state court in 2011, seeking declaratory

relief, injunction, and money damages. CHS timely removed the action to the

federal district court below, invoking diversity jurisdiction. See 28 U.S.C. §§

1332, 1441(a). The case was tried to the court for two days. Following the

conclusion of the trial, with the consent of all parties, the court conducted a site

visit. The district court initially ruled in favor, generally, of PH; PH moved to

clarify, which the district court granted, entering an amended opinion,

ROA.1952-75, and judgment, from which CHS timely appealed. PH did not

cross-appeal.

      The district court ruled that: (1) PH has the right to build a dock in the

Servitude Area; (2) the outer edge of the new dock (i.e., closest to the center of

the river) must be in line with the outer edge of the existing CHS dock; (3) CHS

may not object to construction of a new dock on the basis of interference with its

use of the barge cover station because the barge cover station was constructed

after the Servitude Agreement; (4) CHS may not object to the use of the

Servitude for motor oil refining; (5) PH’s lessee, Omega, could use the Servitude

Dock; and (6) if PH applies for a permit for the proposed dock with the Corps of

Engineers, CHS may not object based on interference with the barge cover


                                         5
    Case: 13-30957     Document: 00512906507      Page: 6    Date Filed: 01/16/2015




                                   No. 13-30957

station and must assist PH in the permitting process. The district court also

ruled in favor of CHS on several issues, which are not involved in this appeal.



      “The standard of review for a bench trial is well established: findings of

fact are reviewed for clear error and legal issues are reviewed de novo.” Lehman

v. GE Global Ins. Holding Corp., 524 F.3d 621, 625 (5th Cir. 2008) (quoting In

re Mid-South Towing Co., 418 F.3d 526, 531 (5th Cir. 2005)).

               C. General Principles Regarding Servitudes

      All parties agree this appeal is governed by Louisiana substantive law.

For those not familiar with the vocabulary of Louisiana civil law, “it is ‘uniformly

accepted in the law of Louisiana that the common law word ‘easement’ is the

same as the Louisiana ‘servitude.’ ’” Rose v. Tenn. Gas Pipeline Co., 508 F.3d
773, 776-77 (5th Cir. 2007) (quoting Quibodeaux v. Andrus, 886 So. 2d 1258,

1261 (La. Ct. App. 2004)). The party that benefits from the servitude (here PH)

is the “dominant estate,” and the party burdened by the servitude (here CHS)

is the “serviant estate.”    See LA. CIV. CODE art. 646.        Louisiana further

distinguishes between a “personal” servitude, which benefits a person, and a

“predial” servitude, which benefits an interest in property. Compare id. with id.

art. 639.


                                         6
    Case: 13-30957      Document: 00512906507      Page: 7    Date Filed: 01/16/2015




                                    No. 13-30957

            When there is a contract, it is law between the parties and
      must be performed in good faith and enforced according to its terms.
      When, as here, the contract creates a conventional predial servitude,
      the mode of use of the servitude is regulated by the contract. If,
      however, the contract is silent on a non-essential question, like the
      mode of use, Louisiana’s law of conventional obligations in general
      and predial servitudes in particular supplies the answer, filling in
      the blanks.

Terrebonne Parish Sch. Bd. v. Columbia Gulf Trans. Co., 290 F.3d 303, 311 (5th

Cir. 2002) (footnotes omitted). “One principle of servitude jurisprudence is that

ambiguity in a servitude agreement must be construed in favor of the servient

estate . . . .” Id. at 315 (citing LA. CIV. CODE art. 730 (“Doubt as to the existence,

extent, or manner of exercise of a predial servitude shall be resolved in favor of

the servient estate.”)). “Another well-established rule of servitude law is that

the dominant estate owner . . . must not ‘aggravate’ the condition of the servient

estate.” Id. at 316 (citing LA. CIV. CODE art. 743 (“Rights that are necessary for

the use of a servitude are acquired at the time the servitude is established. They

are to be exercised in a way least inconvenient for the servient estate.”)).

               II. THE DISTRICT COURT MOSTLY GOT IT RIGHT

         A. The District Court Correctly Permitted Motor Oil Use

      In the district court, CHS argued that the Servitude Agreement applied

only to transport of ethanol. The court found that transport of motor oil would



                                          7
     Case: 13-30957       Document: 00512906507          Page: 8     Date Filed: 01/16/2015




                                        No. 13-30957

be permissible. CHS appeals from that portion of the judgment below, but it

does not seriously attack the factual underpinnings of the district court’s ruling.1

       The Court will first consider certain interrelated definitions in the

Servitude Agreement:

             “Plant” shall mean that certain plant for the production of
       Product located on the Missalco Property, together with any future
       additions and alterations thereto.

            “Product” shall mean all ethanol produced by the ethanol
       production facility on the Missalco Property, as well as all other
       products manufactured, distilled, refined or otherwise produced
       through operation of the Business on the Missalco Property.

              “Business” shall mean the business activities and operations
       on the Missalco Property, including without limitation the business
       of ethanol production and other related grain processing activities,
       the production of other grain-based chemicals and processed
       commodities, and such other business activities and operations as
       may from time to time be carried out on the Missalco Property,
       provided that Missalco shall not exercise the Servitudes hereunder
       for other unrelated business activities and operations (i.e., non-grain
       processing) without the prior written consent of Company, which
       consent shall not be withheld unless such unrelated use
       unreasonably interferes with Company’s business activities and
       operations at the Elevator.

Appellant’s Record Excerpts (“RE”) 45, 47 (emphasis in original). Thus, the

Plant produces the Product, the Product is what is produced by the Business, the

Business is ethanol production and other unrelated business activities with the

       1
        Although this was CHS’s second argument on appeal, it is useful to address it first, as
it informs the discussion of CHS’s first argument.

                                              8
     Case: 13-30957       Document: 00512906507           Page: 9    Date Filed: 01/16/2015




                                        No. 13-30957

prior consent of CHS, which consent shall not be withheld unless the unrelated

business unreasonably interferes with CHS’s business activities and operations

at the grain elevator. The district court found factually that the use of the

servitude for motor oil would not unreasonably interfere with operations of the

elevator, and CHS does not seriously challenge that fact finding. This Court’s

review of the record shows that factual determination is not clearly erroneous.

There was ample record evidence that motor oil is not materially different from

ethanol in terms of its impact on operations of the elevator. CHS’s complaint is

not really about what would flow through the pipeline to the proposed dock, but

rather the location of the proposed dock.

       The Court agrees with CHS that the Conclusion of the Amended Opinion

inadvertently expands this ruling past the confines of its logic – motor oil is no

worse than ethanol – to allow any nonethanol product. The Court therefore

reforms paragraph 9 of the Conclusion of the Amended Opinion to replace the

language “non-ethanol products, including refined motor oil,” with “refined

motor oil.” ROA.1973-74.2


       2
         In an odd subset of this portion of its brief, CHS appears to argue that the district
court correctly limited use of the pipeline to transport from the plant to the dock only, which
would prevent use of the dock to deliver used motor oil to the plant. The Court agrees with
PH that this direction issue was not raised below and that no extraordinary circumstances
justify this Court considering that question in the first instance. See In re Liljeberg Enters.,
Inc., 304 F.3d 410, 468-69 (5th Cir. 2002). The Court accordingly expresses no opinion on that

                                               9
     Case: 13-30957        Document: 00512906507      Page: 10   Date Filed: 01/16/2015




                                       No. 13-30957

  B. The District Court Correctly Allowed PH’s Lessee to Use the Dock

           Section 15.1 of the Servitude Agreement provides as follows:

                 15.1 Nature of Agreement. It is the intention of the parties
           hereto that this Agreement shall constitute both a personal and
           predial servitude agreement pursuant to and governed by Louisiana
           law. The grant of servitude rights to Missalco hereunder shall also
           include the use of such servitude rights by Invitees of Missalco but
           only to the extent reasonable and necessary to perform the services
           for Missalco for which they were authorized to enter the Company
           Property. Missalco shall not authorize any Invitee or other person
           to enter the Company Property except as reasonably necessary for
           Missalco to exercise its servitude rights for its legitimate needs in
           operating the Plant. All personal servitude rights granted to
           Missalco hereunder shall be appurtenant solely to the Plant, are
           limited to the operation of the Business, and are not assignable,
           transferable or severable apart from a transfer of the Plant and, if
           the Missalco Property is ever subdivided, the Servitudes shall
           remain appurtenant to the Plant site and shall not pass with or be
           appurtenant to any subdivided portion of the Missalco Property not
           containing or serving the Plant.

RE 56. The Servitude Agreement expressly defines “Invitee” to include “any

lessee.” RE 46. CHS argues that the inclusion of use by invitees is limited by

the phrase “but only to the extent reasonable and necessary to perform the

services for Missalco for which they were authorized to enter the Company

Property.” CHS contends that this language limits use by invitees to the

common scenario in which operators of industrial facilities may lease a portion




subject.

                                            10
    Case: 13-30957      Document: 00512906507      Page: 11   Date Filed: 01/16/2015




                                    No. 13-30957

of the facility to a service provider to assist the service provider in providing its

services to the facility.

        CHS loads too much meaning into section 15.1. As shown by the definition

of “Invitee,” the Servitude Agreement expressly contemplates that PH can lease

its property. As the district court held, section 15.1 serves only to limit the

lessee’s access to CHS’s property: that access is limited to “legitimate needs in

operating the Plant.” As discussed in the preceding section, see supra Part II.A,

it would be unreasonable for CHS to withhold its consent to refining used motor

oil. Thus, upon proper request by PH, Omega’s refinery will constitute the

“Plant,” and by the terms of section 15.1, Omega will be entitled to access to

CHS’s property (to the extent authorized by the Servitude Agreement) for its

legitimate needs in operating the Plant. The district court correctly held that

section 15.1 does not preclude Omega as PH’s lessee from using the proposed

dock.

          C. Post-Servitude Agreement Construction of the Barge
          Cover Station Cannot Deprive PH of Use of Its Servitude

        Section 9 of the Servitude Agreement provides:

               Company, as owner of the Company Property subject to the
        Servitudes, expressly reserves the right to alter and modify any
        present and future improvements upon the Company Property,
        including the relocation of paths of access, and further reserves the
        right to develop and use the Company Property in any manner that

                                         11
    Case: 13-30957    Document: 00512906507      Page: 12   Date Filed: 01/16/2015




                                  No. 13-30957

      it deems fit, so long as such development does not physically damage
      any Servitude Works owned by Missalco or its Invitees, and does not
      unreasonably limit or otherwise adversely affect any existing or
      future exercise of rights under the Servitude, or the use,
      maintenance, repair, replacement or operating of the Servitude
      Works facilitating the use of the Servitude.

RE 53 (emphasis added). The barge cover station was built after execution of the

Servitude Agreement. Both section 9 and the Louisiana Civil Code provide that

PH’s rights under the Servitude Agreement cannot be diminished by the later

construction of the barge cover station. See LA. CIV. CODE art. 743 (“Rights that

are necessary for the use of a servitude are acquired at the time the servitude

is established.”).

      It is undisputed that the subsequent construction and use of the barge

cover station altered CHS’s use of its dock in two important ways: (1) it added

a second “lane” of barge traffic; and (2) it doubled the volume of barge traffic

through the Servitude Area, as each barge now must pass through twice to the

barge cover station, once for uncovering and once for re-covering. The district

court correctly held that under section 9 of the Servitude Agreement, the

construction of the barge cover station cannot limit PH’s exercise of its rights

under the Servitude Agreement to construct a dock. It follows, then, as the

district court held, that “[t]he potential for a dock proposed by PH to interfere

with CHS’ barge cover station operations does not constitute reasonable grounds

                                       12
   Case: 13-30957    Document: 00512906507      Page: 13   Date Filed: 01/16/2015




                                 No. 13-30957

for CHS to withhold or delay its approval under the” Servitude Agreement.

ROA.1965 (Amended Opinion at 14).

     D. CHS Did Not Assume the Section 10.2 Obligation to Assist

      Section 10.2 of the Servitude Agreement provides:

             10.2 Permits. Missalco shall obtain any licenses, permits or
      other approvals from any Governmental Authority that may be
      necessary to carry out the construction, maintenance and operation
      of any Servitude Works. Company further agrees to use reasonable
      efforts to assist Missalco, at Missalco’s expense, to obtain any
      necessary licenses, permits or other approvals from any
      Governmental Authority, including without limitation as may be
      necessary to construct or carry out Servitude Works.

RE 54.   Based on this provision, the district court imposed two different

obligations on CHS: (1) CHS must assist PH in obtaining a permit to construct

its dock (provided the other requirements of the Servitude Agreement are

satisfied); and (2) CHS is prohibited from objecting to the Corps of Engineers

that any proposed dock by PH would interfere with CHS’s barge cover station

operations.

      The Court agrees with CHS that it did not assume the obligation to assist.

Article 651 provides: “The owner of the servient estate is not required to do

anything.” LA. CIV. CODE art. 651. Comment c to that article provides “The

owner of the servient estate may bind himself by a personal obligation to

perform certain affirmative duties in connection with a predial servitude. These

                                      13
   Case: 13-30957     Document: 00512906507      Page: 14   Date Filed: 01/16/2015




                                  No. 13-30957

obligations may be heritable, but they are not transferred to successors by

particular title without express stipulation to that effect.” Id. cmt. c (emphasis

in original). It is undisputed that CHS did not expressly stipulate to the

obligation to assist in obtaining permits.

      PH points to two comments suggesting exceptions to this principle for

“incidental duties” or “accessorial” duties. See LA. CIV. CODE arts. 651 cmt. (b),

746 cmt. (b). The Court holds that an obligation to assist with permitting is not

an incidental or accessorial duty. The Court therefore vacates the portion of the

judgment requiring CHS to assist PH in obtaining the required permit from the

Corps of Engineers.

      The prohibition on objecting, however, stands on a different footing. The

district court held, and we have affirmed, that PH is entitled under the

Servitude Agreement to construct its dock notwithstanding interference with

CHS’s barge cover station operations. This right is independent of section 10.2.

The trial court invoked section 10.2 only for the proposition that CHS could not

do indirectly – by objection to the Corps of Engineers – what it could not do

directly by withholding its approval. But that is the case independently of

section 10.2. Moreover, under Louisiana law, “[t]he owner of the servient estate

may do nothing tending to diminish or make more inconvenient the use of the


                                       14
     Case: 13-30957          Document: 00512906507               Page: 15       Date Filed: 01/16/2015




                                              No. 13-30957

servitude.” La. Civ. Code art. 748. Objecting to the Corps of Engineers on a

basis prohibited by the Servitude Agreement would tend to diminish or make

more inconvenient the use of the servitude. Accordingly, the Court affirms the

district court’s judgment that CHS cannot object to the Corps of Engineers or

any other permitting process based solely on a proposed dock’s interference with

the operation of CHS’s barge cover station.3

            E. The Unrecorded Site Visit Was Not Reversible Error

        With the consent of all parties, the trial judge conducted a site visit after

the bench trial. Although a court reporter was present, the reporter could not

hear all of the judge’s conversations at the site visit due to the ambient noise.

CHS argues that this violated the Court Reporter Statute, 28 U.S.C. § 753(b),

and requires reversal. Violations of the Court Reporter Statute are reversible

only if prejudicial. See Veillon v. Exploration Servs., Inc., 876 F.2d 1197, 1200

(5th Cir. 1989). If there were error here, it is harmless. First, the district court

procured a recap of those communications immediately afterward on the record



        3
         CHS claims this aspect of the trial court’s judgment violates its free speech rights under the First
Amendment. It does not violate the First Amendment for a court to enforce the parties’ contractual
agreement that limits speech. See Democratic Nat’l Comm. v. Republican Nat’l Comm., 671 F. Supp. 2d 575,
596 (D.N.J. 2009). CHS also suggests that this issue may not be ripe because the specific dock plans have
not yet been submitted. The district court specifically addressed two plans submitted at trial, Options 1 and
2, modified to be in line with CHS’s dock. This is sufficiently concrete for judicial review.


                                                     15
    Case: 13-30957    Document: 00512906507       Page: 16   Date Filed: 01/16/2015




                                   No. 13-30957

and under oath. Second, the conversations simply restated what the witnesses

had testified to during the trial. Third, although the court noted in its Amended

Opinion that it had conducted a site visit, it did not state that it relied on any

off-the-record conversations during that site visit in making its factual findings.

See ROA.1952 (“Having considered the evidence and the testimony adduced at

trial, the record, and the post-trial memoranda of counsel, and the law, the

Court now issues its opinion . . . .” (emphasis added)). Finally, nowhere in its

Amended Opinion does the district court expressly rely on anything said off the

record at the site visit. CHS thus fails to show prejudice and is not entitled to

relief under the Court Reporter Statute.

      AFFIRMED IN PART, MODIFIED IN PART, REVERSED AND

VACATED IN PART.




                                        16